MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Feb 28 2018, 11:18 am

court except for the purpose of establishing                          CLERK
the defense of res judicata, collateral                           Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Nancy A. McCaslin                                        Curtis T. Hill, Jr.
McCaslin & McCaslin                                      Attorney General
Elkhart, Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

A.M.,                                                    February 28, 2018
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         20A03-1709-JV-2121
        v.                                               Appeal from the Elkhart Circuit
                                                         Court, Juvenile Division
State of Indiana,                                        The Honorable Deborah Domine,
Appellee-Petitioner                                      Magistrate
                                                         The Honorable Michael A.
                                                         Christofeno, Judge
                                                         Trial Court Cause No.
                                                         20C01-1504-JD-139



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1709-JV-2121 | February 28, 2018   Page 1 of 6
                                           Case Summary
[1]   A.M. appeals the juvenile court’s order committing him to the custody of the

      Indiana Department of Correction (DOC) following a violation of probation.

      We affirm.



                            Facts and Procedural History
[2]   In June 2015, A.M. was adjudicated a delinquent for battery resulting in bodily

      injury, a Class A misdemeanor if committed by an adult. A.M. was placed on

      probation, but he was not successful. Between June 2015 and May 2017, A.M.

      was found to have violated the terms of his probation on four occasions. As a

      result, multiple services were ordered, including: informal probation, formal

      probation, electronic monitoring, therapeutic services, and residential-treatment

      programs. See Appellant’s App. Vol. II pp. 189-90. A.M. was asked to leave

      the first residential-treatment program because of his physical aggression. A.M.

      was placed in a second residential-treatment program where he showed

      “progress in all areas of his treatment . . . with the exception of his education.”

      Tr. Vol. II p. 105. A.M. was enrolled in five classes but had a passing grade in

      only two classes.


[3]   In May 2017, A.M. was released from the residential-treatment program into

      the custody of his mother. Two conditions of his release were that A.M. attend

      both sessions of summer school and participate in transitional services. At the




      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-JV-2121 | February 28, 2018   Page 2 of 6
      time of his release, A.M. was seventeen and had completed only four of the

      forty credits needed for a high-school diploma.


[4]   Approximately five weeks after his release, A.M. was charged with residential

      entry, a Level 6 felony if committed by an adult, and resisting law enforcement,

      a Class A misdemeanor if committed by an adult. A.M. was removed from his

      mother’s custody and placed in the juvenile-detention center. Because of these

      new offenses, the State claimed that A.M. was in violation of his probation on

      the original battery adjudication. The State also alleged that A.M. violated his

      probation by failing to attend the first session of summer school. A hearing was

      held on the new charges, and the juvenile court found that there was reasonable

      doubt that A.M. committed residential entry but entered a finding for the State

      on the resisting-law-enforcement charge. The juvenile court entered an

      adjudication and closed the case.


[5]   The juvenile court also found that he had violated the conditions of his

      probation. During the adjudication hearing on the probation violation, the

      juvenile probation department stated that since April 2015, A.M. had been

      given multiple opportunities to be rehabilitated, but none of the services had

      been successful. The probation department recommended that A.M. be

      committed to the DOC, stressing that A.M. only does what is required of him

      when he is in a structured environment, like the juvenile-detention center. For

      example, A.M. failed to comply with the May 2017 order that he attend

      summer school, but while he was at the juvenile-detention center he obtained

      three credits toward his high-school diploma. A treatment provider who

      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-JV-2121 | February 28, 2018   Page 3 of 6
      worked with A.M. while he was in his mother’s custody agreed with the

      probation department’s recommendation. The provider stated that A.M. was

      not cooperative with services while in his mother’s care but that A.M. had been

      compliant with services while at the juvenile-detention center.


[6]   The juvenile court then stressed to A.M. the importance of obtaining his high-

      school diploma: “You know, we pound on education because we know from

      the research that education is a protective factor that makes it less likely you’re

      going to commit a crime and this is all about community safety.” Tr. Vol. II p.

      143. The juvenile court concluded that despite the probation department’s

      efforts, A.M. continued to commit new criminal offenses. The court found that

      it is in A.M.’s best interests to be placed in the custody of the DOC, that

      reasonable efforts had been made to prevent A.M. from being removed from his

      mother’s custody, that community resources had been exhausted, and that

      placement in the DOC would give A.M. the structured environment he needed

      for rehabilitation. Appellant’s App. Vol. II pp. 190-91.


[7]   A.M. now appeals.



                                 Discussion and Decision
[8]   A.M. contends that the juvenile court abused its discretion when it concluded

      that he should be committed to the DOC. The disposition of a juvenile is

      within the juvenile court’s discretion. K.S. v. State, 849 N.E.2d 538, 544 (Ind.

      2006). We will reverse a juvenile disposition only upon a showing that the


      Court of Appeals of Indiana | Memorandum Decision 20A03-1709-JV-2121 | February 28, 2018   Page 4 of 6
       juvenile court abused its discretion. Id. An abuse of discretion occurs when the

       disposition is “clearly against the logic and effect of the facts and circumstances

       before the court, or the reasonable, probable, and actual deductions to be drawn

       therefrom.” Id.


[9]    Indiana Code section 31-37-18-6 guides the court’s disposition of a juvenile. In

       part, the statute states, “If consistent with the safety of the community and the

       best interest of the child, the juvenile court shall enter a dispositional decree that

       is in the least restrictive (most family like) and most appropriate setting

       available[.]” Ind. Code § 31-37-18-6. A.M. claims that the juvenile court’s

       disposition violates Section 31-37-18-6 because his behavior is not a risk to the

       community and that his commitment to the DOC is not the least restrictive

       option available. A.M. contends that he is no longer engaged in the behavior

       that initially got him in trouble in April 2015 and that failing to attend summer

       school does not present a risk to the community.


[10]   The record shows that A.M. was given extensive opportunities to rehabilitate

       himself. A.M. was offered and failed over twenty different services and

       programs, including: informal probation, formal probation, electronic

       monitoring, residential-treatment programs, and therapeutic services. While

       A.M. was not engaging in the same behaviors that began his legal troubles, he

       committed a new criminal offense and routinely failed to comply with his

       conditions of probation. A.M. has demonstrated that he is unable to do what is

       required of him without being in a heavily structured and supervised



       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-JV-2121 | February 28, 2018   Page 5 of 6
       environment. The juvenile court did not abuse its discretion when it ordered

       A.M. into the custody of the DOC.


[11]   Affirmed.


       May, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1709-JV-2121 | February 28, 2018   Page 6 of 6